DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Figs. 1-6, 9-18, 21-24, drawn to a backpack stand that includes straight, removable legs (claims 1-12); and
Figs. 25A-E, drawn to a backpack stand that includes curved, hinged legs (claims 13-20).

The species are independent or distinct because the claims directed to each species recite mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no claims generic to all species.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Different searches (keyword and/or classification) are required to examine each species.
Different references would need to be considered to examine each species.
In a telephone call placed to Patrick Darno on 7/22/2022, species A was elected without traverse.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding claim 12, the disclosure fails to describe skids on the inward facing sidewall of the container.  Instead, as shown in Fig. 21, the skids (2110, 2120) are on the inside of a backpack carrying sleeve rather than on the container (100).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rearward sidewall portion".  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “the rearward wall portion.”
Claim 6 recites the limitation “the frontward wall”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “the frontward wall portion.”
Claim 7 recites the limitation “the rearward wall”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “the rearward wall portion.”
Claims 2-5 and 8-12 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON MITOMI
Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,447,261 to Mitomi.
Regarding claim 1, Mitomi discloses a container that comprises: a frontward wall portion (Annotated Fig. 1 below); a rearward wall portion (Annotated Fig. 1 below (entire rear surface)); a first sidewall portion (Annotated Fig. 1 below); a second sidewall portion (side opposite first sidewall portion in Annotated Fig. 1 below); an inner bottom surface of the container (inner bottom surface of container in Fig. 1); and a plurality of leg storage compartments (Annotated Fig. 1 below – storage compartment on each side of the backpack) that are each configured to stow a removable leg of the container (the leg storage compartments are capable of this function, for example by taping legs into the compartments), wherein each leg storage compartment of the plurality of leg storage compartments is positioned between a terminating end of the rearward sidewall portion and a terminated end of at least one of the first sidewall portion or the second sidewall portion (Annotated Fig. 1 below).

    PNG
    media_image1.png
    600
    503
    media_image1.png
    Greyscale

			Mitomi Annotated Fig. 1
Regarding claim 9, Mitomi discloses wherein the rearward wall portion includes a plurality of indentations (50), and wherein each indentation of the plurality of indentations houses a coupling unit that is configured to receive a strap (Fig. 1).
Regarding claim 12, Mitomi discloses wherein at least one inward facing sidewall on the inside of the container includes at least one skid (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    422
    329
    media_image2.png
    Greyscale

Mitomi Annotated Fig. 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitomi in view of US Patent 3,980,216 to Nye.
Regarding claim 10, Mitomi fails to disclose four indentations.  However, Nye discloses a backpack including wherein a first indentation (56 – upper left in Fig. 1) of the plurality of indentations and a second indentation (56 – upper right in Fig. 1) of the plurality of indentations are proximate to a top of the rearward wall portion and spaced a first distance apart, wherein a third indentation (56 – lower left in Fig. 1) of the plurality of indentations and a fourth indentation (56 – lower right in Fig. 1) of the plurality of indentations are proximate to a bottom of the rearward wall portion and spaced a second distance apart (Fig. 1).  It would have been obvious to one of ordinary skill to have used Nye’s strap securing construction in Mitomi because the modification only involves a simple substitution of one known, equivalent strap securing configuration for another to obtain predictable results.
Regarding claim 11, the combination from claim 10 discloses wherein the first distance and the second distance are the same distance (Nye Fig. 1).

REJECTION BASED ON SIMMONS
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,574,594 to Simmons in view of EP 1,757,200 to Guaglio.
Regarding claim 1, Simmons discloses a container that comprises: a frontward wall portion (38); a rearward wall portion (12/14); a first sidewall portion (24, one long side); a second sidewall portion (24, other long side); an inner bottom surface of the container (26); and a plurality of leg storage compartments (Figs. 1, 3 – storage area for the legs when stowed) that are each configured to stow a leg of the container, wherein each leg storage compartment of the plurality of leg storage compartments is positioned between a terminating end of the rearward sidewall portion and a terminated end of at least one of the first sidewall portion or the second sidewall portion (Figs. 1, 3).  Simmons fails to disclose removable legs.  However, Guaglio discloses a carrying case with support legs that are removable (Fig. 2).  It would have been obvious to one of ordinary skill to have used removable legs that snap into retaining tabs to hold the legs in Simmons because the modification only involves a simple substitution of one known, equivalent leg support configuration for another to obtain predictable results.  In the combination, the legs would be stowed in the same location as disclosed in Simmons.
Regarding claim 2, the combination from claim 1 discloses wherein each of the plurality of leg storage compartments includes a plurality of leg storage tabs (23 – Guaglio) that are configured to engage a removable leg of the container in response to an application of force to the removable leg.
Regarding claim 3, the combination from claim 1 discloses wherein the frontward wall portion (12/14 – Simmons; for this claim 12/14 is the frontward wall portion and 38 is the rearward wall portion) includes a plurality of leg openings (14 – Guaglio) that are each configured to receive an end of a removable leg.
Regarding claim 4, the combination from claim 1 fails to disclose the claimed leg angle.  However, Guaglio discloses wherein each removable leg of the plurality of removable legs extend more than 90 degrees away from a horizontal plan that runs perpendicular to the first sidewall portion and the second sidewall portion when at least one end of each respective removable leg is inserted in a leg opening of the plurality of leg openings (Fig. 1 – see legs extending outward past perpendicular to the bottom surface of the case).  It would have been obvious to one of ordinary skill to have made the legs extend at the claimed angle in the combination because it would make a more stable stand.
Regarding claim 5, the combination from claim 1 discloses wherein the plurality of openings includes four leg openings that are each configured to receive an end of a removable leg (see 14 in Guaglio).
Regarding claim 6, the combination from claim 1 discloses an opening (42 - Simmons) in the frontward wall that is configured to receive a water filtration device (the hole 42 is capable of receiving a water filtration device, depending on the size/shape of the filter).
Regarding claim 7, the combination from claim 1 discloses an opening (42 – Simmons) in the rearward wall (38 – Simmons; for this claim the frontward wall is 12/14 and the rearward wall is 38) that is configured to receive a water filtration device (the hole 42 is capable of receiving a water filtration device, depending on the size/shape of the filter).
Regarding claim 8, the combination from claim 1 discloses an inner compartment (Simmons – space between 16 and 26 (Fig. 2)) between the inner bottom surface (26 – Simmons) of the container and an outer bottom surface (16 – Simmons) of the container that is configured to receive a water filtration device (the space is capable of receiving a water filtration device as functionally claimed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734